Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 07/12/2021. Claims 1-34 are currently pending.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
Regarding arguments on the claim objections, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection 
According to the newly found prior art of record, i.e. Oliver (US10571379B2), hereinafter ‘Oliver’, Oliver discloses the argued amendment “compensating for a deflection in a mechanical testing system in order to correct a measured specimen deflection and arrive at actual specimen deflection, wherein the deflection of the mechanical system comprises the deflection of a frame or fixture, excluding the deflection of a sensor” (See argument pg. 11 line 10 from the bottom – pg. 13 end of page).
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1, 3, 5-8, 14, 16, 21, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160274142 A1), hereinafter ‘White’ in view of Hu (CN 2682407 Y), hereinafter ‘Hu’ and Oliver.
As per claim 1, White discloses the claim as follows.
	A method for determining a compensated value attributable to a deflection of a mechanical testing system, the mechanical testing system including at least one fixture, a frame, a load sensor, and a displacement sensor, the method comprising: (mechanical testing system, a method of compensating, error, sensor, component, load sensor [0004, Fig. 1. 2A, 2B], the mechanical stiffness of system and the sample also determine the error in the force measurement [0025 line 23-24], the accelerometer, equivalent to a displacement sensor, fixture, frame [0026, Fig. 2B], The movement detector is an accelerometer. The movement detector is a displacement sensor [0007]; characterization and compensation of errors, error sources, movement of the sensor, resonances between the sensor and various components, phase delay [0022], equivalent to a compensated value attributable to a deflection of a mechanical testing system)
	Applying, by the mechanical system, a mechanical load to a reference sample mechanically coupled to the at least one fixture to obtain a load measurement signal from the load sensor and a displacement measurement signal from the displacement sensor; (load is being applied to the test sample [0024, Fig. 1], mechanical testing system [0004, Fig. 1. 2A, 2B], applies a mechanical force to the test sample 15 and samples the load 72 and the acceleration 74. [0030-0031])
equivalent to a load filter signals whose corresponding input is the load signal, input-gain input-phase, equivalent to a displacement filter signals whose corresponding input is the acceleration/displacement signal [0032, Fig. 3 see functional block 82], the accelerometer 52 is a displacement sensor that measures displacement [0039], determines a gain correction and phase correction to substantially compensate for the error in the force measurement, transfer function [0033],  Side note: the functional block 82 followed by a functional block 92 of White are equivalent to filters 230 and 240, compare function & compensate value 275 of current application [See Spec. 0034, Fig. 7]),
	wherein the load filter and the displacement filter are configured to compensate for a deflection of at least one of the frame, the load sensor and the at least one fixture (transfer function that includes … a gain correction and a constant delay filter to compensate for an error value in the force measurement attributed to movement of at least the load sensor [0004], filter [0005-0006, 0030, 0034-0036], creating appropriate compensation factors or filters and … removing the error term form the measured load [0027], compensation of errors in sensors, 

Although filter implementation of White provides the equivalent functionality to both load and displacement filters, White does not explicitly recite the load filter and the displacement filter as separate entities.

Hu discloses the use of two separate load filter and the displacement filter (mechanical testing device, a displacement sensor 1, a force sensor 4, filtering circuit 13, equivalent to a load filter, filtering circuit 15, equivalent to a displacement filter [abs, Fig. 1]) for measurement precision.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify the teachings of White in view of Hu to create a load filter and a displacement filter as separate entities that can be applied to the load measurement signal and the displacement measurement signal, respectively, for a simple, easy and accurate compensation of the deflections of the mechanical testing system. (White – compensation of motion induced load errors in dynamic material testing machines [0001], does not teach a solution to reducing the error in a force measurement due to motion of the test system. Thus, there remains a requirement to reduce these error implying accuracy, easy and simple to handle [pg. 2/4 line 14-15])

White further discloses “applying, by the mechanical testing system, the load filter to the load measurement signal to calculate a load compensation value that compensates for a deflection of the mechanical system, and applying the displacement filter to the displacement measurement signal to calculate a displacement compensation value that compensates for a deflection of the mechanical system” by using the load filter and the displacement of the combined prior art (the output-gain 84, output-phase 86, equivalent to signals associated with a load compensation value in a load filter. input-gain 88 and input-phase 90 values from the functional block 82, equivalent to signals associated with a displacement compensation value in a displacement filter, and determines a gain correction and phase correction, equivalent to compensation values, to substantially compensate for the error in the force measurement due to the displacement of the load sensor 24 [0033, Fig. 3], i.e. the error in the force measurement are combined errors or deflection caused by the subcomponents of the mechanical testing system,  errors due to … various components in the test system” [0022], “the mechanical stiffness of system and the sample also determine the error in the force measurement” [0025]) and discloses 
	“determining, by the mechanical testing system, the compensated value by comparing the load compensation value with the displacement compensation value” (the gain compensation is determined by dividing the output-gain, equivalent to one of load compensation values, by the input-gain, equivalent to one of displacement compensation values [0033]; calculate the phase correction, by subtracting the input-phase, equivalent to one of displacement compensation values, from the output-phase, equivalent to one of load compensation values, a phase differential [0034], equivalent to one of the compensated values), 
	“wherein the compensated value is determined prior to testing a specimen so that the compensated value is used to automatically correct a measured deflection of the specimen to arrive at an actual specimen deflection” (See “Mission mode “being performed after “Test set-up mode” [0028, Fig. 3], showing the determined compensated value is fed into functional block 96 in the mission mode from functional block 92 in the setup mode) and 
	“applying, by the mechanical testing system, a mechanical load to the specimen; measuring, by the mechanical testing system, deflection of the specimen by the mechanical test system; automatically correcting, by the mechanical testing system, the measured deflection of the specimen, by using the compensated value” (Mission mode [0028, 0033 Fig. 3], which is a repetition of testing set up mode using a specimen instead of a sample and without filter configuration. Fig. 3 shows he determined compensated value is fed into functional block 96 in the mission mode from functional block 92 in the setup mode).

Although White discloses a deflection of the mechanical system comprising the deflection of the sensor, White is silent regarding “wherein the deflection includes deflection of at least one of the frame, and the at least one fixture; wherein the 

Oliver discloses “wherein the deflection includes deflection of a frame/fixture; wherein the displacement includes displacement of the frame/fixture” (the reference point will move if the clamping system is not infinitely rigid [col 1 line 20-31], the second component is the displacement or flexing of the testing frame, which is also referred to as the load frame. For some load frames, and especially at higher loads, this second component can be significant, and will deleteriously effect the measurement of the sample properties [col 1 line 57-65], side note: load frame also plays the role of sample holding fixture, mechanical testing system having a frame and a stage for holding a sample, including a measure of a degree of flex of the frame as the primary force is applied. A compensating actuator is connected to the frame and applies a compensating force that reduces the second component of the displacement value [col 2 line 13-25])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify the teachings of the combined prior art in view of Oliver to measure the deflection of the mechanical test system whose deflection/displacement includes deflection/displacement of at least one of the frame, and the at least one fixture in order to correct a measured deflection of the specimen to arrive at an actual specimen deflection accurately. (Oliver 

As per claims 14, 21 and 28, White discloses the claims as follows. (Side Note: claims are equivalent variations from each other. So they are combined here to be brief)
For claim 14, 
	A method for determining a compensated value attributable to a deflection of a mechanical testing system, the method comprising: (mechanical testing system, a method of compensating, error, [0004, Fig. 1. 2A, 2B], the mechanical stiffness of system and the sample also determine the error in the force measurement [0025 line 23-24], compression test, a dynamic load error [0029])

For claim 21, 
	A mechanical testing system comprising: a mechanical testing device, the mechanical testing device including a load sensor and a displacement sensor; (mechanical testing system, compensating, error, sensor, component, load sensor [0004, Fig. 1. 2A, 2B], the accelerometer, equivalent to a displacement sensor [0026, Fig. 2B]; the movement detector is an accelerometer. The movement detector is a displacement sensor [0007], an apparatus, mechanical test system, a load sensor, movement detector, a processor [0006]);
	a computing system coupled to the mechanical testing device, the computing system having a processor, a memory device coupled to the processor, and a computer readable storage device coupled to the processor; 
	determining a compensated value attributable to a deflection of the mechanical testing system, the method comprising: (the mechanical stiffness of system and the sample also determine the error in the force measurement [0025 line 23-24], compensate for the error in the force measurement, transfer function [0033], filter [0034, Fig. 3])

For claim 28, 
	A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for determining a compensated value attributable to a deflection of a mechanical testing system, the method comprising: (computer program product, software embodiment, a computer program product embodied in one or more computer readable medium [0044], computer components [0043, 0045])

For claims 14, 21 and 28 together, 
	receiving, by a processor of a computing system, a load measurement signal from a load sensor of the mechanical testing system, and a displacement 
	creating, by the processor, a load filter and a displacement filter, respectively, using a transfer function, the load filter and the displacement filter, to be applied to the load measurement signal and the displacement measurement signal, (processor [0007], transfer function [0004-0006, 0008], output-gain 84 and output-phase 86, equivalent to a load filter signals whose corresponding input is the load signal, input-gain input-phase, equivalent to a displacement filter signals whose corresponding input is the acceleration/displacement signal [0032, Fig. 3 see functional block 82], the accelerometer 52 is a displacement sensor that measures displacement [0039])
	wherein the load filter and the displacement filter are configured to compensate for a deflection of at least one of the frame, the load sensor and the at least one fixture; (compensate for the error in the force measurement, transfer function [0033], filter [0034, Fig. 3], transfer function that includes … a gain correction and a constant delay filter to compensate for an error value in the force measurement attributed to movement of at least the load sensor [0004], creating appropriate compensation factors or filters and … removing the error term form the measured load [0027], compensation of errors in sensors, errors 

Although filter implementation of White provides the equivalent functionality to both load and displacement filters, White does not explicitly recite the load filter and the displacement filter as separate entities.

Hu discloses the use of two separate load filter and the displacement filter (mechanical testing device, a displacement sensor 1, a force sensor 4, filtering circuit 13, equivalent to a load filter, filtering circuit 15, equivalent to a displacement filter [abs, Fig. 1]) for measurement precision.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify the teachings of White in view of Hu to create a load filter and a displacement filter as separate entities that can be applied to the load measurement signal and the displacement measurement signal, respectively, for a simple, easy and accurate compensation of the deflections of the mechanical testing system.

White further discloses “calculating, by the processor, a load compensation value that compensates for a deflection of the mechanical testing system by applying the load filter to the load measurement signal, and a displacement compensation value by applying equivalent to signals associated with a load compensation value in a load filter. input-gain 88 and input-phase 90 values from the functional block 82, equivalent to signals associated with a displacement compensation value in a displacement filter, and determines a gain correction and phase correction, equivalent to compensation values, to substantially compensate for the error in the force measurement due to the displacement of the load sensor 24 [0033, Fig. 3], i.e. the error in the force measurement are combined errors or deflection caused by the subcomponents of the mechanical testing system,  errors due to … various components in the test system” [0022], the mechanical stiffness of system and the sample also determine the error in the force measurement” [0025]) and discloses 
	“comparing, by the processor, the load compensation value with the displacement compensation value to determine a compensated value” (the gain compensation is determined by dividing the output-gain, equivalent to one of load compensation values, by the input-gain, equivalent to one of displacement compensation values [0033]; calculate the phase correction, by subtracting the input-phase, equivalent to one of displacement compensation values, from the output-phase, equivalent to one of load compensation values, a phase differential [0034], equivalent to one of the compensated values) prior to testing a specimen; (See “Mission mode “ being performed after “Test set-up mode” [0028, Fig. 3], showing the determined compensated value is fed into functional block 96 in the mission mode from functional block 92 in the setup mode ) and 
Fig. 3 shows showing the determined compensated value is fed into functional block 96 in the mission mode from functional block 92 in the setup mode).

Although White discloses a deflection of the mechanical system due to the deflection of the sensor, White is silent regarding “wherein the deflection includes deflection of at least one of the frame, and the at least one fixture”.

Oliver discloses “wherein the deflection includes deflection of a frame/fixture” (the reference point will move if the clamping system is not infinitely rigid [col 1 line 20-31], the second component is the displacement or flexing of the testing frame, which is also referred to as the load frame. For some load frames, and especially at higher loads, this second component can be significant, and will deleteriously effect the measurement of the sample properties [col 1 line 57-65], side note: load frame also plays the role of sample holding fixture, mechanical testing system having a frame and a stage for holding a sample, including a measure of a degree of flex of the frame as the primary force is applied. A compensating actuator is connected to the frame and applies a compensating force that reduces the second component of the displacement value [col 2 line 13-25])



As per claims 3, 16, 23 and 30, White, Hu and Oliver disclose the claims 1, 14, 21 and 28 set forth above.
White further discloses “wherein the displacement filter is a displacement phase delay to synchronize the displacement measurement signal and the load measurement signal” (phase delay filter, Based on the magnitude of the phase delay, either the load 72 channel or the acceleration 74 channel will be delayed to synchronize the two [0034]).

As per claim 5, White, Hu and Oliver disclose the claim 1 set forth above.
White further discloses “applying a phase delay to the load measurement signal” (phase delay filter is created, based on the phase delay, the load channel or the acceleration channel will be delayed [0034], implying a phase delay is applied to the load measurement signal).

As per claim 6, White, Hu and Oliver disclose the claim 1 set forth above.
equivalent to displacement measurement signal, as well as gain correction and phase delay filtering [0035]).

As per claims 7, White, Hu and Oliver disclose the claim 1 set forth above.
White further discloses “applying a phase delay and a gain to the load measurement signal” (generation of phase and gain for both the load and acceleration measurements as well as gain correction and phase delay filtering of the sensor [0035]).

As per claim 8, White, Hu and Oliver disclose the claim 1 set forth above.
White further discloses “applying a phase delay and a gain to the displacement measurement signal” (generation of phase and gain for both the load and acceleration measurements as well as gain correction and phase delay filtering of the sensor [0035]).

	Claims 2, 15, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver in view of Farsi (A. Farsi and et al, “Full deflection profile calculation and Young’s modulus optimization for engineered high performance materials”, Scientific Reports | 7:46190 | DOI: 10.1038/srep46190, www.nature.com/scientificreports; 11 April 2017), hereinafter ‘Farsi’.
As per claims 2, 15, 22 and 29, White, Hu and Oliver disclose the claims 1, 14, 22 and 29 set forth above.
White further discloses “reference sample, the mechanical testing system, and a deflection of the sample under the applied load and the deflection of the mechanical 

Farsi discloses “the reference sample is most rigid in the mechanical testing system” (To increase the accuracy of the test [pg. 2 line 10-11], testing machineries and specimen [pg. 2 line 17-18], the accuracy of the estimated Young’s modulus relies on the assumptions that the thick sample is perfectly rigid [pg. 2 line 12 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Farsi to choose the reference sample more rigid than the mechanical system to reduce the error caused by the deflection of the mechanical system by correctly figuring out the error amount caused by the mechanical system (White - the mechanical stiffness of system and the sample also determine the error in the force measurement [0025 line 23-24], the material being tested, or inherent in the sensor itself, can cause the feedback signal to negatively impact the operation of the motor. Furthermore, motions of the system can induce errors in the load measurement. Methods have been developed … for the assessment and correction of these errors, however, these methods can be time consuming to implement. In some cases, they may not be practical or even possible [0002]) (Farsi - evaluate the Young’s modulus of highly stiff materials with greater accuracy than previously possible with bending tests [abs line 7-8]).

	Claims 4, 17, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver in view of Young (US 20160224158 A1), hereinafter ‘Young’.
As per claims 4, 17, 24 and 31, White, Hu and Oliver disclose the claims 1, 14, 22 and 29 set forth above.
White further discloses “load filter, gain, and the load measurement” (gain correction ... to compensate for an error value in the force measurement attributed to movement of at least the load sensor [0006],   samples the load, waveform, gain … errors, filter [0030])

However, White is silent regarding “a gain equal to a slope of a measured compliance of the mechanical testing system”.

Young discloses the gain being equivalent to the slope of a measured compliance of the mechanical testing system (test mode, mechanical button [0006], gain error, slope of the measurement output versus capacitance transfer function, the measurement gain can be adjusted [0039, Fig. 7]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Young to use the slope of a measured compliance of the mechanical testing system to control the gain of the load filter for accuracy with simplicity and efficiency.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver in view of Kolipaka (US 20110092798 A1), hereinafter ‘Kolipaka’.
As per claim 9, White, Hu and Oliver disclose claim 1 set forth above.
White is silent regarding “the displacement filter is a higher-order filter”.

Kolipaka discloses the use of high-order displacement filter (the displacement data is filtered using a Savitzky-Golay. i.e. equivalent to a higher-order filter, or polynomial filter to estimate the high-order derivatives present in the wave equation model [0048]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of White in view of Kolipaka to use the high-order displacement filter for accuracy.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver in view of Plummer (A R Plummer, “Control techniques for structural testing: a review”, Proc. IMechE Vol. 221 Part I: J. Systems and Control Engineering, JSCE295 © IMechE 2007), hereinafter ‘Plummer’.
As per claim 10, White, Hu and Oliver disclose claim 1 set forth above.
White already discloses the load filter in claim 1, but is silent regarding the use of a high order filter.

see high order filter examples [eq. 60 on pg. 157, eq. 76 on pg. 163])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Plummer to use a high-order load filter for accuracy.

	Claims 11, 18, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver in view of Jeppensen (US 20110288791 A1), hereinafter ‘Jeppensen’.
As per claims 11, 18, 25 and 32, White, Hu and Oliver disclose the claims 1, 14, 22 and 29 set forth above.
The set forth combined prior art already discloses “the load filter and the displacement filter are configured to compensate for a deflection” for a mechanical testing system in base claims 1, 14, 22 and 29.
White further discloses “the deflection of the mechanical system consists of a deflection of the frame, a deflection of the load sensor, and a deflection of the at least one fixture” (examples of error sources include errors due to movement of the sensor during test, high-frequency resonances between the sensor and various components in the test system and phase delays between the force applied to the test sample and the force measured by the sensor [0022]), but fails to explicitly disclose “the deflection of the 

Jeppensen discloses “the deflection of the mechanical system is a sum of a deflection of the frame, a deflection of the load sensor, and a deflection of the at least one fixture” (stiffness of the load string [0032], Table 1 provides a list of control parameters [0095 on pg. 7], KS represents the load string stiffness, that is the resisting stiffness experienced by the actuator due to the combination of specimen, fixture and frame stiffnesses, and Cs represents damping that may be present in the load string. Ms moves in response to the sum of the motor force and resistive forces in the specimen due to Ks and Cs [0096, Fig. 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Jeppesen to use the load filter and the displacement to compensate for a deflection that includes the sum of a deflection of the frame, a deflection of the load sensor, and a deflection of the at least one fixture for accuracy.

	Claims 12, 19, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver.
As per claims 12, 19, 26 and 33, White, Hu and Oliver disclose the claims 1, 14, 22 and 29 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify the teachings of White to make the at least one fixture being replaceable with a different fixture having a different deflection than a deflection of the at least one fixture for testing efficiency by making testing system to be modular.

	Claims 13, 20, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over White, Hu and Oliver in view of Beadle (US 3784798 A), hereinafter ‘Beadle’
As per claims 13, 20, 27 and 34, White, Hu and Oliver disclose the claims 1, 14, 22 and 29 set forth above.
White is silent regarding “the specimen is a material desired to be tested for stiffness which is different from the reference sample”. 
Beatle disclose the recited limitation (different combinations of workpiece materials … variations in work hardness, equivalent to stiffness [col 44 line 37-41]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify the teachings of White in view of Beadle to use specimen for testing whose stiffness is 

 Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Shang (M. Shang, “The Experimental Test and FEA of a PKM (Exechon) in a Flexible Fixture Application for Aircraft Wing Assembly”, Proceedings of the 2011 IEEE International Conference on Mechatronics and Automation August 7 - 10, Beijing, China) discloses measuring a deflection of a fixture in the mechanical test system for a correct stiffness characterization of the parts being assembled/measured (understand the source of deflections, directional stiffness, typical for fixturing conditions [pg. 1225 right col line 10-20],  amount of deflection, quantify the directional stiffness, particularly important for fixturing applications as the structural stiffness of a PKM under typical loading conditions will be the main concern for achieving tight assembly tolerances [pg. 1225 right col line 12-1 from the bottom]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865